Name: Commission Regulation (EC) No 227/2003 of 5 February 2003 correcting Regulation (EC) No 214/2003 re-establishing the preferential customs duty on imports of uniflorous (bloom) carnations originating in the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Asia and Oceania;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32003R0227Commission Regulation (EC) No 227/2003 of 5 February 2003 correcting Regulation (EC) No 214/2003 re-establishing the preferential customs duty on imports of uniflorous (bloom) carnations originating in the West Bank and the Gaza Strip Official Journal L 031 , 06/02/2003 P. 0015 - 0015Commission Regulation (EC) No 227/2003of 5 February 2003correcting Regulation (EC) No 214/2003 re-establishing the preferential customs duty on imports of uniflorous (bloom) carnations originating in the West Bank and the Gaza StripTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(b) thereof,Whereas:(1) The purpose of Commission Regulation (EC) No 214/2003(3) is to repeal Commission Regulation (EC) No 24/2003 of 6 January 2003 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in the West Bank and the Gaza Strip(4) and re-establish the preferential customs duties on imports of multiflorous (spray) carnations originating in the West Bank and the Gaza Strip.(2) The title, the recitals and the operative part of Regulation (EC) No 214/2003 contain an error in that they refer to uniflorous (bloom) carnations rather than multiflorous (spray) carnations. Regulation (EC) No 214/2003 should therefore be corrected with retrospective effect for imports of multiflorous (spray) carnations originating in the West Bank and the Gaza Strip,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 214/2003 is hereby corrected as follows:1. In the title and recitals 5 and 6, the words "uniflorous (bloom) carnations" are replaced by "multiflorous (spray) carnations".2. In Article 1(1), the words "uniflorous (bloom) carnations" are replaced by "multiflorous (spray) carnations".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply to imports of multiflorous (spray) carnations from 4 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 28, 4.2.2003, p. 39.(4) OJ L 2, 7.1.2003, p. 29.